Citation Nr: 0215028	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for actinic keratosis 
on the head, ears and cheeks.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from August 1950 to November 
1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal on the 
issue of entitlement to service connection for actinic 
keratosis on the head, ears and cheeks.  

2.  Service connection is currently in effect for residuals 
of cold injury of both feet, both hands and the face with a 
30 percent rating for each hand and each foot and a 10 
percent rating for the face; the combined rating for the 
service-connected disabilities is 90 percent.  

3.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from securing or 
following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  In the absence of a substantive appeal, the Board is 
without jurisdiction to consider the claim of entitlement to 
service connection for actinic keratosis on the head, ears 
and cheeks.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202 (2002).  

2.  The grant of a total disability rating based upon 
individual  unemployability is warranted.  38 U.S.C.A. § 1155 
(West  1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7 (2002).  Given 
these requirements, the Board will review the relevant 
evidence of record and the pertinent law and regulations, and 
then analyze the evidence in terms of the controlling law.  

For the sake of clarity, the Board will address the issues 
separately.  

Entitlement to service connection for actinic keratosis on 
the head, ears and cheeks

Procedural history

In its April 2001 rating decision, the RO denied service 
connection for actinic keratosis on the head, ears and cheeks 
and also denied the veteran's TDIU claim.  On behalf of the 
veteran, his representative filed a notice of disagreement 
with the denial of both claims.  In September 2001, the RO 
issued a statement of the case that addressed both claims.  
In a letter received at the RO in December 2001, the 
representative stated that the veteran wanted to continue his 
appeal for TDIU and requested that VA accept that statement 
as a substantive appeal.  In that letter, the representative 
did not mention the claim for service connection for actinic 
keratosis.  On review of the record, the Board finds no 
correspondence from the veteran or his representative 
received subsequent to the issuance of the statement of the 
case that in any way refers to the issue of entitlement to 
service connection for actinic keratosis on the head, ears 
and cheeks.  Nonetheless, the RO included the service 
connection claim on its VA Form 8, Certification of Appeal.  

Pertinent law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) 
(2002); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(where a claimant did not perfect an appeal by timely filing 
a substantive appeal, the RO rating decision became final).  
By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy, 5 Vet. App. at 554.  The formal 
appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the 
case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 
U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

Analysis

The record does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
issue of entitlement to service connection for actinic 
keratosis on the head, ears and cheeks.  Because the veteran 
did not timely submit a substantive appeal, the Board finds 
it has no jurisdiction over the appeal as to the issue of 
entitlement to service connection for actinic keratosis on 
the head, ears and cheeks.  The appeal as to that issue must, 
therefore, be dismissed.  38 U.S.C.A. §§ 7105, 7108; see Roy, 
5 Vet. App. at 554; see also Rowell, 4 Vet. App. at 17 [both 
observing in general that if there is a failure to comply 
with the law or regulations, it is incumbent upon the Board 
to reject the application for review on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity 
of filing a substantive appeal as to this issue if he wished 
to pursue his appeal.  The RO's forwarding letter to its 
statement of the case made this clear.  Further, the 
veteran's representative timely filed a letter that was 
specifically requested to be regarded as a substantive appeal 
in lieu of a completed and signed VA Form 9 relative to the 
TDIU claim, which was also addressed in the same statement of 
the case.  There is therefore no doubt that the veteran and 
his representative knew the requirements for filing a 
substantive appeal in the perfection of an appeal.  In this 
regard, the Board also notes that within the filing time for 
a substantive appeal for the service connection claim, the 
representative filed a VA Form 646 addressing only the TDIU 
claim.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, there is no 
indication that the veteran requested any extension of time 
for filing a substantive appeal on the service connection 
claim, and he has not demonstrated good cause for an untimely 
filing of a substantive appeal as to this issue.

The inclusion of the service connection issue on the VA Form 
8 has been noted.  However, this document is issued by the RO 
for administrative purposes only and does not confer or 
deprive the Board of jurisdiction over the issue.  See 38 
C.F.R. § 19.35 (2001); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a request 
for appellate review is completed by the claimant's filing of 
a substantive appeal]. 

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal on the issue of 
entitlement to service connection for actinic keratosis on 
the head, ears and cheeks.  The Board further finds that this 
matter is one in which the law is dispositive of the issue 
and that the issue of entitlement to service connection for 
actinic keratosis on the head, ears and cheeks must be 
dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

The Board additionally observes that its action below with 
respect to the TDIU to some degree renders moot the matter of 
service connection for additional disabilities.

The Board will now move on to a discussion of the remaining 
issue on appeal, entitlement to TDIU.  

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

In the interest of clarity, the Board will initially address 
the matter of whether this claim has been properly developed 
for appellate purposes.  The Board will then outline the 
regulations pertinent to the veteran's total rating claim and 
will end with a discussion of the merits of the claim.  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)].  This law eliminates the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  In addition, the VCAA redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
notice, duty to assist and standard of review.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183 
(2002).  

Review of the record shows that in a letter dated in June 
2001, the RO requested the veteran to identify the names 
addresses and approximate dates of treatment for all 
healthcare providers who might have medical evidence 
regarding his claim for individual unemployability.  The RO 
notified the veteran that it would attempt to obtain evidence 
he identified but that it was still his responsibility to 
make sure the records were sent to VA.  In its September 2001 
statement of the case (SOC), the RO provided the veteran with 
notice of the regulatory criteria for the assignment of a 
total rating based on unemployability provided him further 
notice of the statutory provisions related to VA's duty to 
assist him in the development of his claim.  It is the 
Board's judgment that by means of the June 2001 letter and 
the September 2001 SOC, the RO complied with the duty to 
notify the veteran of what evidence he should obtain and what 
evidence would be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

In conjunction with the veteran's claim, the RO provided him 
VA examinations in May 2000 and January 2001; there is no 
indication that the veteran has received VA treatment at any 
time.  The veteran has submitted statements from his former 
employer regarding the effect of his disabilities on his 
employment and concerning the circumstances of his 
retirement.  In response to the RO's June 2001 letter, the 
veteran provided treatment records from his private 
physicians.  He has not pointed to any outstanding evidence 
that has a bearing on the claim under consideration, and the 
Board has identified none.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, and have done so with statements by the veteran 
himself as well as in statements from the representative in 
February 2002 and April 2002.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claim.  

Standard of review

The Board will apply the current standard of review in 
evaluating the veteran's claim.  The current standard 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Pertinent law and regulations

The Board notes that a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 
100%, and only asks for TDIU because of 'subjective' factors 
that the 'objective' rating does not consider."  Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  

In particular, in cases where the schedular evaluation for 
the veteran's service-connected disabilities is less than 100 
percent, a total disability evaluation may be assigned if the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if  there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent rating in 
combination, disabilities of one or both upper extremities, 
of one or both lower extremities, including the bilateral 
factor, if applicable, as well as disabilities resulting from 
common etiology or single accident will be considered as one 
disability.  Id.  

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran, 
by reason of his service-connected disabilities, is precluded 
from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Neither age 
nor impairment caused by nonservice-connected disabilities 
may be used as a basis for a total disability rating.  38 
C.F.R. § 4.19 (2001).  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that in Moore v. Derwinski, 1 Vet. App. 356, 358-
59 (1991), the Court discussed the meaning of "substantially 
gainful employment."  The Court recognized that the ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment.  The Court also noted the 
following standard announced by the United States Court of 
Appeals for the Eighth Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Analysis

The veteran contends that his various service-connected 
disabilities have rendered him unemployable warranting the 
grant of his claim for TDIU.  

The veteran's service-connected disabilities are currently 
rated as follows:

	Residuals of cold injury, left foot         		30 
percent
	Residuals of cold injury, right foot			30 
percent
	Residuals of cold injury, left hand			30 percent
	Residuals of cold injury, right hand		30 percent
	Residuals of cold injury, face			10 percent

The combined disability rating is 90 percent.  See 38 C.F.R. 
§ 4.25 (2001).  All of the veteran's service-connected 
disabilities arise from cold injury he suffered in the Chosin 
Reservoir campaign in Korea, and the combined 90 percent 
rating for those disabilities meets the schedular  
requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The record shows that the veteran completed a Masters degree 
in educational administration in 1969.  He has reported that 
he last worked as a school principal in the 1980s and went to 
work as a utility manager in the mid-1980s.  He worked as a 
utility manager in a township regional waste district until 
December 1995 and reports that it was at that time that he 
became too disabled to work.  

In a letter dated in November 2000, the vice president of the 
waste district stated that the veteran's work at times had 
required him to do a great deal of walking and some heavy 
lifting.  He noted that during his tenure with the district, 
the veteran had major surgery on his left leg, but that the 
operation did not alleviate the veteran's inability to walk 
or lift.  The vice president stated that the veteran took 
retirement because certain health problems prohibited him 
from doing the physical aspects of his job.  

There is of record no opinion of a medical examiner who has 
considered whether the veteran's service-connected 
disabilities prevent him from working.  The record does, 
however, include the report of a May 2000 VA examination for 
cold injuries that describes the residuals of the cold 
injuries the veteran suffered in service.  X-rays of the 
hands and feet showed bony changes of the hands, wrists, feet 
and ankles described as consistent with frostbite, and on 
clinical examination, the veteran was shown to have 
difficulty walking and difficulty with stairs.  Based on 
clinical examination and diagnostic studies, the physician 
attributed all current findings to frostbite, and those 
findings included antalgic gait, edema of the lower limbs, 
and numbness, tingling and pain of the hands and feet.  The 
physician noted that the veteran reported he had joint pain 
all the time and that he had sleep disturbances due to the 
pain, numbness, tingling and constant cold feeling.  

The veteran has reported that he stopped working because he 
could no longer perform the duties of his job as a utility 
manager that required him to walk lines of sewers, remove 
manhole lids and inspect pipes and wells.  His employer 
confirmed that the veteran was unable to perform the physical 
aspects of his job, and the results of the May 2000 VA 
examination are consistent with those limitations being due 
to the veteran's service-connected disabilities.  The Board 
acknowledges that the veteran is well-educated with a 
Master's degree and has experience as a school principal.  
There is, however, no indication that he could resume such 
employment, either as a school administrator or teacher, in 
that the veteran has reported that pain prevents him from 
standing for even short periods, the record indicates that 
the pain interferes with sleep as he experiences night pain 
residual to his cold injuries.  Further, diagnostic studies 
at the May 2000 examination confirmed the presence of 
sensory/motor peripheral polyneuropathy due to the cold 
injuries.  There is no indication that the veteran's 
education and work experience qualify him for any purely 
sedentary work.  

The Board acknowledges that the veteran has certain 
nonservice-connected disabilities that produce some musculo-
skeletal impairment and shortness of breath, as documented in 
private clinical records and at the January 2001 VA general 
medical examination.  It has not, however, been shown that it 
is these disabilities, rather than his service-connected 
disabilities, that prevent him from working.  

For the reasons expressed above, the Board finds that the 
extensive service-connected residuals of the veteran's cold 
injuries of the face, both hands and both feet, with 
attendant pain, preclude him from all forms of substantially 
gainful employment based on his education and occupational 
experience.  The grant of a total rating based on 
unemployability due to service-connected disabilities is 
therefore warranted.  





CONTINUED ON NEXT PAGE


ORDER

The appeal as to the claim of entitlement to service 
connection for actinic keratosis on the head, ears and cheeks 
is dismissed.  

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

